Ford, Judge:
Tlie above protests are directed against the classification by the collector of customs of certain cotton yam rags under the provisions of paragraph 1529(a), Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as articles wholly or in part of fringe, and assessed with duty at the rate of 45 per centum ad valorem.
Plaintiff herein claims the imported merchandise to be properly subject to duty at the rate of 35 per centum ad valorem under the provisions of paragraph 921 of the Tariff Act of 1930, as rugs, wholly or in chief value of cotton.
This matter was submitted on a stipulation of facts, entered into by and between counsel for the respective parties, which facts are as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, that the merchandise marked “A” and initialed LDB by Examiner L. DiBella on the invoices covered by the above protests, consists in fact of Japanese Cotton Yam Rugs, wholly or in chief value of cotton, in part of fringe.
IT IS FURTHER STIPULATED AND AGREED that such merchandise was classified under the provisions of Paragraph 1529(a) of the Tariff Act of 1930 as “an article in part of fringe” and plaintiff’s sole claim is for classification under Paragraph 921 of the Tariff Act of 1930 as “Other floor covering including carpeting, carpets, mats, and rugs, wholly or in chief value of cotton: * * * Other”, with duty at 35% ad valorem under that Paragraph, as modified.
It is apparent from the foregoing stipulation that plaintiff admits that the imported rugs are, in fact, in part of fringe. The provision under which the imported merchandise was classified, paragraph 1529(a), as modified, supra, has been held to invade all paragraphs, not specifically excepted therein. United States v. C. I. Penn, 27 CCPA 242, C.A.D. 93, and cases cited therein. A reading of par. 1529(a) of the Tariff Act of 1930 (19 USC § 1001, paragraph 1529(a)), indicates the following paragraphs as being excepted from the provisions of said paragraph:
Paragraphs 915, 920,1006,1022,1111,1116(a), 1504,1505,1513,1518,1523, and 1530(e).
It is obvious that paragraph 921, which is relied upon by plaintiff herein, is not specifically excepted from the provisions of paragraph 1529(a). This, coupled with the fact that plaintiff has admitted the imported rugs to be “in part of fringe,” brings the imported merchandise within the purview of said paragraph 1529(a) of the Tariff Act of 1930, as modified, supra, as classified herein.
Accordingly, the protest is overruled. Judgment will be entered accordingly.